Case: 10-30747 Document: 00511324042 Page: 1 Date Filed: 12/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2010

                                     No. 10-30747                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



HENRY M. ROBINSON, JR.,

                                                   Plaintiff - Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:09-CV-475


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Appeals Council of the Social Security Administration denied Henry
M. Robinson, Jr.’s claims for disability benefits and supplemental Social Security
income. The United States District Court for the Western District of Louisiana
upheld the denial. We AFFIRM.
       Robinson claims he has been disabled since October 1, 2004, due to a
variety of ailments. The claims were initially denied in late 2005. Robinson


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30747 Document: 00511324042 Page: 2 Date Filed: 12/16/2010



                                  No. 10-30747

then requested a hearing before an Administrative Law Judge (“ALJ”). In
January 2008, the ALJ denied benefits. In March 2009, the Appeals Council
declined to overturn this decision, making the ALJ’s ruling the final decision of
the Commissioner. Robinson then filed a complaint in district court, and the
matter was referred to a magistrate judge for final decision. The decision to
deny benefits was found to be supported by substantial evidence and upheld on
August 3, 2010. Robinson timely appealed to this court.
      By statute, decisions on the rights of individuals applying for these
benefits are to be made by the Commissioner of Social Security. 42 U.S.C. §
405(a). The Commissioner has the authority to make regulations and establish
procedures to carry out these responsibilities. Id. We will refer to the decisions
made on Robinson’s claims as having been made by the Commissioner, though
they were reached by others through the procedures that have been established
for resolving these claims.
      “In reviewing the Commissioner’s determination, we consider only whether
the Commissioner applied the proper legal standards and whether substantial
evidence in the record supports the decision to deny benefits.” Audler v. Astrue,
501 F.3d 446, 447 (5th Cir. 2007).      Substantial evidence is “such relevant
evidence as a reasonable mind might accept as adequate to support a
conclusion.” Id. (quotation marks and citation omitted).
      Robinson’s pro se brief presents many claims from which we perceive one
general argument: substantial evidence did not support the ALJ’s decision that
Robinson is not disabled. The ALJ considered the opinions of three doctors who
performed consultative examinations on Robinson and indicated that, despite
some physical limitations, Robinson is capable of sitting for a full workday. The
state agency physician echoed these findings. The ALJ also noted that the
absence of any observable signs of the severe pain Robinson claimed undermined
his credibility as a witness. See Hollis v. Bowen, 837 F.2d 1378, 1384 (5th Cir.

                                        2
    Case: 10-30747 Document: 00511324042 Page: 3 Date Filed: 12/16/2010



                                No. 10-30747

1988). Based on the medical record, the ALJ ruled Robinson had a residual
functional capacity (“RFC”) for medium work, reduced by some physical
limitations.
      Robinson also claims that the ALJ asked a vocational expert improper
questions. We disagree. The ALJ asked proper hypothetical questions about
whether someone with Robinson’s RFC, age, education, and work experience
could perform any jobs that were widely available in the national economy. See
Bowling v. Shalala, 36 F.3d 431, 435-36 (5th Cir. 1994). The expert testified
that, based on Robinson’s limitations, Robinson was physically capable of
performing the requirements of an “assembler of buttons & notions” and “escort
vehicle driver,” and that these jobs were available in the national economy.
      Based on this testimony, the ALJ found that Robinson was not disabled.
See 20 C.F.R. § 404.1520(a)(4)(v).         A doctor who conducted a medical
examination of Robinson after the ALJ’s decision claimed Robinson’s RFC was
more limited than the doctors who examined Robinson prior to the ALJ’s hearing
believed. This single opinion does not disturb the substantial evidence the ALJ
relied upon in making his findings.
      AFFIRMED.




                                       3